Case: 15-14997   Date Filed: 10/18/2016   Page: 1 of 4


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14997
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:14-cv-00564-RH-CAS

JAMES CRAIG CLAMPETT,

                                                           Plaintiff-Appellant,


                                  versus


AGENCY FOR HEALTH CARE ADMINISTRATION,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (October 18, 2016)

Before HULL, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
               Case: 15-14997     Date Filed: 10/18/2016    Page: 2 of 4


      James Clampett appeals the summary judgment in favor of his former

employer, the Agency for Health Care Administration, and against his complaint

of retaliation for engaging in a protected activity, in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 1983, 2000e-3, and the Florida Civil Rights

Act, Fla. Stat. § 760.10. Clampett complained that his supervisor, Mercedes

Bosque, forced him to resign in retaliation for reporting that she was unfairly

critical of his work. The district court ruled that Clampett failed to establish a

prima facie case of retaliation and, in the alternative, that the Agency provided a

legitimate, nonretaliatory reason for Clampett’s termination. We affirm.

      We review a summary judgment de novo and view the evidence in the light

most favorable to the nonmoving party. Crawford v. City of Fairburn, Ga., 482
F.3d 1305, 1308 (11th Cir. 2007). Summary judgment is appropriate “if the

movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). We can

affirm on any ground supported by the record. United States v. Fort, 638 F.3d
1334, 1337 (11th Cir. 2011).

      Clampett failed to prove that he engaged in a statutorily protected activity.

Clampett never reported that he was a victim of gender discrimination. See Coutu

v. Martin Cty. Bd. of Cty. Comm’rs, 47 F.3d 1068, 1074 (11th Cir. 1995) (“Unfair

treatment, absent discrimination based on race, sex, or national origin, is not an


                                           2
              Case: 15-14997     Date Filed: 10/18/2016   Page: 3 of 4


unlawful employment practice under Title VII.”). Karen Chang testified that

Clampett did not mention gender when complaining about being “written up too

much” and that Clampett never stated that other employees were being treated

more favorably than him. And Clampett acknowledged that he never told Chang

that he thought that he was being treated differently because he was a man.

      Even if Clampett had engaged in a statutorily protected activity, he failed to

prove that the legitimate reason given for his termination was a pretext for

retaliation. The Agency hired Clampett for a one-year probationary period to audit

its providers’ Medicaid cost reports. Bosque testified that she terminated Clampett

because he “was not improving” and required constant supervision. And the

Agency supplemented Bosque’s testimony with copies of emails documenting

Clampett’s repetitious mistakes and insolence to supervisors, his corrected audit

papers, and his six-month written evaluation in which he scored low for inter-

departmental communications. Clampett fails to “meet the reason proffered [for his

discharge] head on and rebut it.” Crawford, 482 F.3d at 1308. Clampett argues that

Bosque attempted to “dig up dirt” on him, but Bosque’s decision to inquire if

another government agency had problems with Clampett does not establish that the

reason proffered by the Agency lacks any basis in fact or was not the actual

motivation for his termination. Clampett failed to provide any evidence to establish

that the Agency terminated him for a reason other than his poor job performance.


                                          3
      Case: 15-14997   Date Filed: 10/18/2016   Page: 4 of 4


We AFFIRM the summary judgment in favor of the Agency.




                               4